SKOPIL, Circuit Judge,
concurring in part, dissenting in part:
I concur except for that part of the opinion reversing the district court’s finding of a federal constitutional violation. I believe that it is unnecessary to reach that issue.
The lower court was compelled to address appellees’ federal constitutional claims only because of the uncertainty of the judicial interpretations of Title VI. Larry P., 495 F.Supp. at 974. We now have the benefit of the Supreme Court’s decision in Guardians Association v. Civil Service Commission of New York, 463 U.S. 582, 103 S.Ct. 3221, 77 L.Ed.2d 866 (1983). I would affirm on the statutory grounds and decline to reach the federal constitutional allegations. See Hagans v. Lavine, 415 U.S. 528, 547, 94 S.Ct. 1372, 1384, 39 L.Ed.2d 577 (1974) (federal court should not decide federal constitutional questions where a dispositive nonconstitu-tional ground is available).